JONES, J.
1. Under Section 614-86 et seq., General Code, the Public Utilities Commission has exclusive power to supervise and regulate motor transportation companies therein defined, which operate over routes or parts of a route outside of municipalities.
2. Under Section 614-87, General Code, (111 O. L. 516), a certificate cannot be granted to an applicant to operate in a territory already served by a certified motor transportation company, except upon proof that reasonably adequate service is not provided by the existing company; and even then, an applicant desiring to operate in the pre-empted territory cannot obtain a certificate until the existing operator is given not less than sixty days to provide the service that the commission requires.
3. An applicant for a certificate over such route is required to show the inadequacy of service of the company occupying such route, and a refusal by the commission to consider any evidence proving such inadequacy is error.
Order reversed.
Marshall, CJ., Matthias, Day, Kinkade and Robinson, JJ., concur.